In an action for a separation, defendant appeals from the judgment in favor *858of plaintiff. Judgment modified on the law and the facts by striking from the fifth ordering paragraph the words and figure “Ninety Dollars ($90.00) ” and by substituting therefor the words and figure “Sixty Dollars ($60.00) ”, and by inserting in the third ordering paragraph a provision that defendant shall have the right to have the children visit with him for a period of two weeks during the months of July or August, if they do not go to summer camp, and in the event that either child should go to camp, then to have such right with respect to the child attending camp for the period commencing 48 hours after the termination of the camp stay and ending 24 hours prior to the commencement of the school term in September, but not to exceed two weeks. As so modified, judgment unanimously affirmed, without costs. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. In our opinion, on the record presented, the award of alimony was excessive. The trial court indicated, without objection, that defendant should have visitation rights substantially as above set forth, but provision therefor was omitted from the judgment. Present — Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ. Settle order on notice.